DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	It is noted that claims 13-17 have been newly added.  They are examined in the present office action below.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 6-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener U.S. 2017/0000553 (herein referred to as “Wiener”) and in view of Baker U.S. 2018/0078216.
7.	Regarding Claim 1, Wiener teaches a method for controlling an output of an energy module of a modular energy system, the modular energy system comprising a header module, the energy module, and a secondary module communicably coupled together, the energy module configured to provide an output driving an energy modality deliverable by a surgical instrument connected thereto, the method comprising:
	a. causing the energy module (Fig. 3, ref num 102 “generator” or Fig. 8, ref num 500) to provide the output driving the energy modality delivered by the surgical instrument (para 0162 “at least one generator output can deliver multiple energy modalities….can be delivered separately or simultaneously to the end effector to treat tissue”)
	b. sensing a parameter associated with the secondary module (para 0163 “input/output interface circuit 520.  Sensors also may be in electrical communication with the processor 502 by way of the interface 520”; also see para 0163 “output voltages and output current feedback information can be employed to adjust the output voltage and current provided to the surgical instrument to computer output impedance, among other parameters”);
	c. receiving the parameter as sensed by the secondary module at the energy module (Fig. 8, ref nums 520, 500, “sensors”; as shown the sensors take in the parameter at secondary module, ref num 520, and feed them through the generator, ref num 500); and
	d. adjusting the output of the energy module from a first state to a second state according to the received parameter (para 0182 “the generator…is configured to measure the sensed tissue parameters and to apply power…the generator is configured to re-adjust the energy delivered P.sub.3 based on sensing of tissue parameters”).
	Wiener fails to teach (e) segregating by a firewall configuration in the header module, the energy module and the second module from external communications.
	Baker teaches a method of controlling a modular system of analogous art (Figs. 3 and 5), wherein the system contains an energy module, a header module, and a secondary module that are communicably coupled together (see Fig. 5, ref nums 500, 502, and 504, which all reside in device ref num 104, para 0050-0051).  These various modules of the system are separated from external communications by a firewall configuration (para 0026 “the medical device and the network 108 communicate with one another over a LAN behind a firewall safeguarding the devices from outside influences”).  The firewall provides protection from outside communications, such as the Internet, so that the data that is collected in the system is not hacked or corrupted by unwanted sources (para 0026).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiener and included the firewall configuration as taught by Baker in order to protect the system and its data collection from unwanted outside sources.

8.	Regarding Claim 2, Wiener teaches the parameter is communicated from the secondary module to the energy module via the header module (Fig. 8, ref num 520, 500 and header module=ref num 502 “processor”, para 0163 “sensors also may be in electrical communication with the processor 502 by way of the interface 520”).

9.	Regarding Claim 3, Wiener fails to teach the parameter is communicated directly from the secondary module to the energy module (since the energy module, ref num 500, incorporates the secondary module, ref num 520, then is can be shown that the parameter is communicated directly between the two modules, see Fig. 8).

10.	Regarding Claim 6, Wiener teaches:
	a. the surgical instrument comprises a first surgical instrument (Fig. 3, ref num 104)
	b. the secondary module is configured to be connected to a second surgical instrument (Fig. 3, ref num 106; connected to generator 102; para 0102 “the generator 102 may be formed integrally with either of the surgical instrument…to form a unitary surgical system”), the second surgical instrument configured to sense a surgical procedure parameter associated with the use of the second surgical instrument (para 0107 “different functional elements or modules may be configured for driving the different kinds of surgical instruments 104, 106…an electrosurgery/RF generator drive circuit 116 may drive the electrosurgical instrument 106”; para 0117 “electrical characteristics of the electrosurgical instrument 106 and/or tissue may be measured and used to control operation aspects of the generator 102 and/or provide feedback to the user”); and
	c. the parameter comprises the surgical procedure parameter (para 0117 “electrical characteristics of the electrosurgical instrument 106 and/or tissue may be measured and used to control operation aspects of the generator 102 and/or provide feedback to the user”).

11.	Regarding Claim 7, Wiener teaches adjusting the output of the energy module comprises adjusting a power level of the energy module from a first power level to a second power level according to the surgical procedure parameter (para 0182 “the generator 500 delivers an initial power level to P.sub.1 to the tissue via the left side segment and then increases the power level to P.sub.3 based [on] local sensing of tissue parameters”).

12.	Regarding Claim 17, Wiener teaches the adjusting of the output of the energy module from the first state to the second state is further according to coordination of energy use between modules to prevent energy overload of the modular energy system (Figs. 50-52 provides a logic diagram in which the parameters are monitored and determined when the “stop” or adjust the energy to the system, as well as find the termination threshold in order to prevent overload, see para 0217 and 240).

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Baker, and further in view of Medina U.S. 2012/0029304 (herein referred to as “Medina”).
14.	Regarding Claim 4, Wiener fails to teach: (a) the header module comprises a first communications interface; (b) the energy module comprises a secondary communications interface; (c) the secondary module comprises a third communications interface; and (d) the first communications interface, the second communications interface, and the third communications interface are configured to engage each other to communicably link the header module, the energy module, and the secondary module as the header module, the energy module and the secondary module are physically connected in a stacked configured to form the modular energy system.
	Medina teaches: a first, second, and third module (Fig. 7, ref nums 704, 706, and 708), in which each module has its own communication interface (para 0092 “monitoring modules…may communicate via suitable coupled cables, wireless paths, optical paths, induction paths…or combinations thereof”)
	d. the first communications interface, the second communications interface, and the third communications interface are configured to engage each other to communicably link the header module, the energy module, and the secondary module (para 0092 “monitoring modules…may communicate via suitable coupled cables, wireless paths, optical paths, induction paths…or combinations thereof”) as the header module, the energy module and the secondary module are physically connected in a stacked configured to form the modular energy system (para 0092 “may mechanically interlock together to form a single structure…monitoring modules 704, 7006, and 708 may be stacked”; also see embodiment Fig. 8, wherein the modules, ref nums 804, 806, 808 are stacked and contain three cables or connectors as communication between the modules, para 0093).  By configuring the various modules into a stacked configuration, one has the ability to configure the system for the need of the patient as well as allow versatility of the monitoring system (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiener and included that the header module, secondary module, and energy module as taught by Wiener be configured in a stacked configuration as taught by Medina in order to provide versatility for the desired need for the system.

15.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Baker, and further in view of Joshua U.S. 2016/0058286 (herein referred to as “Joshua”).
16.	Regarding Claim 5, Wiener fails to teach the header module, the energy module, and the secondary module are communicably connected via a Data Distribution Service communication protocol.
	Joshua teaches a system of analogous art in which there are multiple modules present within the system (Fig. 2A, see 210-a-1 through 210-a-5), wherein a data distribution service protocol is utilized in order to communicate between the various modules (para 0071).  The DDS protocol allows the data that is communicated between modules to be defined in order to transmit the correct information through the system (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wiener and incorporated the DDS protocol in order for the modules to communicate with one another for the correct data to be transmitted throughout the system.

17.	Regarding Claim 13, Wiener fails to teach information transfer between the header module, the energy module, and the secondary module is managed by a second custom software layer.  
	Joshua teaches a system of analogous art in which there are multiple modules present within the system (Fig. 2A, see 210-a-1 through 210-a-5), wherein a data distribution service protocol is utilized in order to communicate between the various modules (para 0071).  Joshua also mentions that a proprietary communications protocol may be implemented within the modular system to communication with the modules and/or with a third party device (para 0074; it is known in the art that proprietary communications protocols are designed by the organization and are not open-source, therefore, are custom, see https://resources.infosecinstitute.com/topic/open-vs-proprietary-protocols/ ).  This allows for a specific translation of data between the modules and/or other devices involved in the system (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wiener and incorporated the secondary custom protocol in order for the modules to communicate with one another for the correct data to be transmitted throughout the system and with specific instructions for that system.

18.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener and Baker, and further in view Sakurai U.S. 2001/0029315 (herein referred to as “Sakurai”).
19.	Regarding Claims 14 and 15, Wiener discusses that controllers may be found remotely from the instrument or system (para 0166), however, Wiener fails to teach the header module is configured to communicate with an external device and that the external device comprises a control tower.
	Sakurai teaches a surgical system (Fig. 1), which contains a modular system (Fig. 1, ref num 2).  The modular system contains a header module (Fig. 2, ref num 25), and an energy module (Fig. 2, ref num 21, para 0067 “oscillatory circuit 21 produces a driving signal”).  The system also contains an external device that is a control tower (Figs. 1 and 2, ref num 5, para 0056 “remote switch 5 is used for remote control).  The external control tower is provided in order to drive the destination of the energy to the device (see Fig. 2 and claim 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiener in order to incorporate an external controller in order to drive the energy signal to the desired location for the desired result of treatment.
	
20.	Regarding Claim 16, Wiener fails to teach relaying, via the header module, communications received from the control tower to the energy module or to the secondary module
Sakurai teaches a surgical system (Fig. 1), which contains a modular system (Fig. 1, ref num 2).  The modular system contains a header module (Fig. 2, ref num 25), and an energy module (Fig. 2, ref num 21, para 0067 “oscillatory circuit 21 produces a driving signal”).  The system also contains an external device that is a control tower (Figs. 1 and 2, ref num 5, para 0056 “remote switch 5 is used for remote control).  The external control tower is provided in order to drive the destination of the energy to the device (see Fig. 2 and claim 19).  The communications from the controller are delivered to the energy module via the header module (see Fig. 2, ref nums 5, 26 and 21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiener in order to incorporate an external controller in order to drive the energy signal to the desired location for the desired result of treatment.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794